Case 5:21-cv-00118-JPB-JPM Document 4 Filed 07/20/21 Page 1 of 3 PageID #: 25


                IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF WEST VIRGINIA
                                  Wheeling

PAUL MICHAEL HOOVER,

                     Petitioner,

       V.                                              Civil Action No. 5:21-cv-118
                                                       Judge Bailey

F.J. BOWERS,

                     Respondent.

                        MEMORANDUM OPINION AND ORDER

       On July 19, 2021, the pro se petitioner, Paul Hoover, a federal inmate

incarcerated at FCI Morgantown filed this habeas petition pursuant to 28 U.S.C.    §   2241

together with the $5 filing fee. In support of his habeas petition, the petitioner raises

one ground which the Court construes as an Eighth Amendment claim regarding

deliberate indifference to issues related to symptoms which he maintains are consistent

with Crohn’s disease.

      As a pro se litigant, the petitioner’s pleadings are accorded liberal construction

and held to “to less stringent standards than formal pleadings drafted by lawyers.”

Haines v. Kerner, 404 U.S. 519, 520 (1972). However, even under this less stringent

standard, the petition in this case is subject to summary dismissal. The requirements of

liberal construction do not mean that the Court can ignore a clear failure to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of

Social Sews., 901 F.2d 387 (4th Cir. 1990).        As discussed more fully below, the

petitioner is not entitled to relief under 28 U.S.C. 2241, and this mailer is due to be

dismissed.



                                            1
Case 5:21-cv-00118-JPB-JPM Document 4 Filed 07/20/21 Page 2 of 3 PageID #: 26


       A section 2241 petition is used to attack the manner in which a sentence is

executed. See 28 U.S.C.       § 2241.   In a 2241 petition, a prisoner may seek relief from his

parole, computation of his sentence or disciplinary actions taken against him involving

the loss of good conduct time. “[flhe Supreme Court [has] held that the writ of habeas

corpus was the exclusive civil remedy for prisoners seeking release from custody.”

Glaus v. Anderson, 408 F.3d 382, 286 (7th Cir 2005). Also, worth noting is that at the

 heart of habeas corpus” petitions, the petitioner is challenging the fact or duration of

his physical confinement,” or “seeking immediate release or speedier release from

active confinement.” See Preiser v. Rodriguez, 411 U.S. 475, 499-500 (1973). On the

other hand, a Bivens action is used to hold federal officers “individually liable for

constitutional violations.”   Starr v. Baca, 625 F.3d 1202 (9th Cir. 2011).         Even more

generally, a Bivens action allows individuals to sue a federal actor because he or she

violated a right guaranteed by the Constitution or a federal law. See Bivens, 403 U.S. at

392-94. Furthermore, “[a]lthough ‘more limited in some respects,’ a Bit/ens action is a

federal analog to an action against state or local officials under       §   1983.” Id. (quoting

Haflman v. Moore, 547 U.S. 25, 254 n.2 (2006)). See Preiser, 411 U.S. at 499 (‘a                §
1983 action is a proper remedy for a state prisoner who is making a constitutional

challenge to the conditions of his prison life, but not the fact or length of his custody.”).

       Here, the petitioner complains about his medical care and requests that this

Court order FCI Morgantown to send him for testing and evaluation to address his

medical condition. The petitioner’s Eighth Amendment claims are not an attack on, nor

are they related in any way to, the execution of his sentence. The petition does not

contest the fact or duration of his confinement, and success on the merits would not

result in immediate or speedier release from his actual confinement with the BOP.


                                                2
Case 5:21-cv-00118-JPB-JPM Document 4 Filed 07/20/21 Page 3 of 3 PageID #: 27


Thus, the petitioner’s Eighth Amendment claims should have been raised pursuant to a

civil rights complaint. Preiser at 499-500 (a civil rights action is the proper remedy for a

prisoner challenging the conditions of his prison life). See also Lee v. Winston, 717

F.2d 888 (4th Cir. 1983).

       In consideration of the foregoing, the petition is DENIED and DISMISSED

WITHOUT PREJUDICE and retired from the active docket of the Court. Said dismissal

does not bar the petitioner from filing a civil rights action pursuant to Bivens.

       The Clerk of the Court is directed to mail a copy of this Memorandum Opinion

and Order, together with a Bivens packet to the petitioner by certified mail, return

receipt requested, to his last known address as reflected on the docket sheet.

       DATED: July 20, 2021.


                                           JOHPWESTON BAILEY
                                           UNITED STATES DISTRICT JUDGE




                                             3
